Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: component; device; interface; unit in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mtauweg, samer (EP 2921840) and Sobczak et al. (US 2013/0058560).
As to claim 16, Mtauweg discloses a method for detecting damage to a component of a transmission [determining a quantitative analysis of a contact pattern on a tooth surface 4 of a gear. A section of the gear 6 is depicted in FIG. 1. In particular, the gear 6 forms part of a wind generator (wind generator transmission) (par. [0024]). Determining abraded (wear away by friction which is a damage) contact pattern due to load (par. [0033], [0036])], the method comprising:
providing a first image of a portion of the component in a reference state [Before the test run is performed and the tooth surfaces 4 of the gear 6 are exposed to the test load, a first image of the tooth surface 4 is captured (reference state) using the optoelectronic sensor 8 (par. [0029]); 

determining, by comparing the further image with the first image that the component is damaged [A first image of the tooth surface 4 (reference state) is subsequently captured (step S2). A first two-dimensional distribution of an optical parameter, for example the brightness or the color of the contact pattern paint, is determined (step S3). This first distribution of the optical parameter is stored (step S4). Subsequently, a test run is performed (intended use or installation state). The tooth surfaces 4 of the gear 6 are exposed to a test load (step S5). After the test run, a second image (further image after intended use) of the tooth surface 4 is captured using the optoelectronic sensor 8 (step S6). A second two-dimensional distribution of the optical parameter is determined (step S7). This is stored in the control unit 10 (step S8). Subsequently, the first and the second distribution of the optical parameter, which characterize the contact pattern paint prior (reference state) and after testing (intended use state), are compared (step S9). The deviation between the first and second two-dimensional distribution of the optical parameter, provides a basis for a quantitative analysis of the contact pattern (step S10). For example, a load distribution across the tooth surface 4 or a face load factor can be calculated (step S10) (par. [0042] and Fig. 2). Perform a quantitative analysis based on the assumption that a load on a particular area on the tooth surface 4 is substantially proportional to a change in one or more of the optical parameters of the contact pattern paint in said area, the load distribution across the tooth surface 4 can be determined. When a certain area of the tooth surface 4 is subject to a high load, the contact pattern paint is expected to be heavily abraded (wore away by friction or damaged). This will 
wherein the first image, and the further image, are photographs (see Figs. 1 and 2).
Mtauweg does not disclose, determining, by matching the further image against data of a damage database, a type of damage; and outputting the determined type of damage and a degree or severity of damage, wherein the data of the damage database are photographs.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would recognize that the method of, Mtauweg is deficient because it does provide the degree of severity of the type of damage.
Sobczak discloses a method, which enable a quick and accurate measurement of belt wear. Based on the measurements of belt wear, a wear condition for the belt can be determined (Abstract, par. [0001]). Embodiments of the present disclosure contemplate an image-based measurement solution in which one or more images of a belt can be captured. The captured images of the belt may then be analyzed and compared to a database of belt image data. This analysis and comparison, in some embodiments, results in a wear measurement calculation that can subsequently be used to quantify an amount of wear degree or severity of damage) the belt has experienced (par. [0005]). Although aspects of the present disclosure are discussed in connection with the measurement of belt wear and specifically for serpentine belts having one or more ribs, those of ordinary skill in the art will appreciate that embodiments of the present disclosure are not so limited. In particular, some or all of the algorithms, steps, procedures, or system components described herein may be employed in measuring friction-induced wear and non-friction-induced wear (type of damage) of any device or collection of devices. For instance, it is contemplated that the technology described herein could be used effectively to measure wear in any moving part including gears, wheels, bearings, etc. (par. [0030]). The measurement system 100 may comprise one or more components for analyzing an object under test 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Sobczak to modify the method of Mtauweg by determining, by matching the further image against data of a damage database, a type of damage; and outputting the determined type of damage and a degree or severity of damage in order to develop a belt measurement solution that does not rely on physical contact between a tool and the belt being measured, and which can quickly, and effectively identify belt wear (par. [0004]) using images to   identify belt wear characteristics and predict belt life (par. [0003]).
As to claim 17, Mtauweg further discloses wherein the comparing of the further image with the first image is performed via a correlation analysis [A first two-dimensional distribution of an optical parameter, for example the brightness or the color of the contact pattern paint, is determined from the first image (reference state). A second two-dimensional distribution of the optical parameter is determined (step S7) from a second image (further image) of the tooth surface 4 after the test run (after 
As to claim 18, Sobczak further discloses, wherein the matching the further image against the data in the damage database comprises a feature detection and matching method [.In some embodiments, measurement of belt wear is achieved through edge (feature) detection of rib width of a raster image (par. [0006]- [0008]]. In some embodiments, the image conversion module 112 may comprise one or more image filters and/or processing algorithms for detecting contour edges (features) of the object under test 104 in the image(s) (further images in an installation state) (par.[0036]). The image overlay data field 316 may be used to store any image data that is used for overlay purposes. For example, the image overlay data field 316 may comprise a number of images of a belt of a particular type. The images may vary from images of good belts to images of bad belts. The image overlay data field 316 may also comprise one or more images of an object under test 104. The image overlay data field 316 may also comprise results of an image overlay process after an image of the object under test 104 is compared (matching method) to one or more stored images of example belts with known physical properties. More specifically, the image overlay data field 316 may be used to store data that identifies the results of an image overlay process (e.g., which among a plurality of stored example images the image of the object under test 104 is most similar (matching) to and physical properties of the stored example image that is most similar to the image of the object under test 104) (par. [0058]). Referring now to FIG. 6, additional details of an example overlay image of a belt 600 will be described in accordance with embodiments of the present disclosure. The image of the belt 600 may be converted into a binary image and analyzed by the analysis module 116. Based on this analysis, the detected edges features) or contours may be overlaid (matching method) onto the actual image to produce the overlaid image 600 (par. [0077]). 

determining at least one region of interest in the further image and at least one region of interest in the image data in the damage database [edges or boundaries in the images of the belt under test (further images) and edges of images stored in the database are determined (par. [0006]- [0008]; [0036]; [0058]; Fig. 3, item 316)]; and 
matching the determined regions of interest by the feature detection and matching method [the detected edges features) or contours may be overlaid (matching method) onto the actual image to produce the overlaid image 600 (par. [0077]).
As to claim 21, Sobczak further wherein feedback to the further operation of the component is automatically initiated in case of a detected damage and/or a specific type of damage [Results obtained by the analysis module 116 may be provided to a reporting module 124, which is configured to prepare a report of the analysis results (automatic feedback of the detected damage) to the user 132 (Par. [0038]; [0075])]. (Examiner Note: (and/or) is considered an (or) by the Office).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mtauweg, samer (EP 2921840) and Sobczak et al. (US 2013/0058560) as applied to claim 16 above, and further in view of Parthasarathy et al. (US 2011/0020122).
AS to claim 20, Mtauweg further discloses, the method further comprising: examining and correcting, by a user, the damage type output [the user 132 can check (examine) to ensure that the analysis module 116 has accurately identified the features of the belt from the image (par. [0073]). A user is allowed to provide feedback information (correction) to the analysis module 116 (e.g., other comments related to wear of the object under test 104, comments on the accuracy of the analysis, comments on the accuracy of the assumptions, etc.) (par. [0088]); and storing the correction [There may also be a dialog box, which enables a user 132 to directly access the object database 120 (i.e., the corrected output analysis is stored) (par. [0088])].

 Parthasarathy discloses an integrated condition based monitoring system accounts for health monitoring of the performance degradation of a core process, mechanical system faults, such as bearings, shafts and gears and material or structural faults, such as fatigue cracks and corrosion in a wind turbine (par. [0009]). Processing structural health sensor information may be done to produce an image of a monitored structure (further image in installation state) (par. [0055]). Different mathematical and statistical techniques may also be used. These techniques include but are not limited to, PCA/PLS, clustering, trend analysis, neural networks (machine learning method) (par. [0031]). Top failure modes are identified that can benefit from CBM by gathering information from actual operating wind turbine generators and comparing (matching) the data to actual failures. Supervisory control and data acquisition (SCADA) (machine learning) data for multiple wind turbines or for an entire wind farm may be gathered to help identify the failure modes to help develop fault detection algorithms (par. [0027]). Anomaly detection for individual wind turbines may be developed with a data set collected. Feature Maps) is a non-linear method by which unsupervised learning can be used in a set of data with unknown features, for categorizing them into groups with similar features. A set of algorithms that look for anomalies in a sensor within a sensor group may be used in detecting anomalies with the SCADA data (par. [0028]). Based on the competitive learning process, the neurons become selectively tuned to input patterns so that neurons physically near each other in the neuron layer respond to similar input vectors (par. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Parthasarathy to modify the combined method of Mtauweg and Sobczak by embedding in a machine learning method the matching of the .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 22 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (specification, paragraphs [0007] to [0058]), and equivalents thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 22-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665